UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MCCLAIN, a/k/a Ice, a/k/a New York,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (5:96-cr-00179-CMC-1)


Submitted:   September 18, 2012           Decided:   October 24, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Kimberly H.
Albro,   Research  and   Writing   Specialist,  Columbia,   South
Carolina, for Appellant.   Nancy Chastain Wicker, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony McClain appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-

four months’ imprisonment.               McClain’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal.                           McClain has

filed a pro se supplemental brief raising several issues.                           The

Government did not file a brief.                  We affirm.

            We     review      a     district        court’s      judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.         United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).       To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                    18 U.S.C. § 3583(e)(3) (2006).

McClain    had    no   objections        to   the    amended      violations    report.

According to the report, while on supervision, McClain tested

positive for a controlled substance four times, pled guilty to

assault and battery in the first degree and admitted that he

exchanged crack cocaine for sex.                   We conclude that it was shown

by a preponderance of the evidence that McClain violated his

supervised    release.         Accordingly,          we   find    that   the   district

court   did      not   abuse       its   discretion       by     revoking    supervised

release.



                                              2
            We will affirm a sentence imposed after revocation of

supervised      release     if    it   is    within     the   prescribed     statutory

range and not plainly unreasonable.                     United States v. Crudup,

461 F.3d 433, 439–40 (4th Cir. 2006).                   We first consider whether

the sentence is procedurally or substantively unreasonable.                         Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness       review      for     guidelines    sentences.         United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                          Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                    Id. at 657.

            While a district court must consider the Chapter Seven

policy    statements        and    the      statutory     factors      applicable      to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.          Id. at 656–57.             Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need    not   be   as    detailed        or   specific      when   imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We    have      reviewed        the    record      and     conclude     that

McClain’s sentence is within the prescribed range and is not

                                             3
plainly     unreasonable.         At   the       revocation    hearing,        the   court

properly     considered     the    Guidelines         and     applicable       statutory

factors      in     imposing      its        sentence,        including        McClain’s

noncompliance and his very serious criminal record.

             McClain argues that exchanging drugs for sex is not a

distribution        offense.           This        claim      is     without         merit.

Distribution       includes    any      actual      transfer       of    a     controlled

substance.        United States v. Washington, 41 F.3d 917, 919 (4th

Cir. 1994) (distribution includes sharing drugs with friends).

In McClain’s instance, he did more than share the crack cocaine;

he   gave   it    to   a   prostitute     in      exchange     for      sex.     Because

distribution of any amount of crack cocaine is a felony offense,

it was properly scored a Grade A violation.                             See 21 U.S.C.

§ 841(b)(1)(C); U.S. Sentencing Guidelines Manual § 7B1.1. *

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore   affirm        the    district       court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States


      *
       McClain’s claim that his assault and battery conviction
was not a Grade A violation is moot. Assuming he is correct, he
still faced a Grade A violation by virtue of the drug
distribution charge.    Thus, because of the drug distribution
violation, his Chapter Seven Guidelines sentence was properly
determined to be twenty-four months.



                                             4
for further review.      If the client requests that a petition be

filed,   but   counsel   believes    that   such    a    petition    would   be

frivolous, then counsel may move in this court at that time for

leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on the client.               Finally, we

dispense   with   oral    argument    because      the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                     5